 In the Matter Of PITTSBURGH PLATE GLASS COMPANY, ITIPLOYERandGENERAL DRIVERS LOCAL UNION No. 886, AFLCase No. 16-R-0331-Decided March 1, 194118Mr. R. J. Jones,of Oklahoma City, Okla., for the Employer.Mr. Rutherford H. Brett,of Oklahoma City, Okla., for the Peti-tioner.,Mr. Fred G. Lange,of Oklahoma City, Okla., for the Intervenor.DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, hearing in this case was held at OklahomaCity, Oklahoma, on July 25, 1947, before Robert Silagi, hearing officer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Upon the entire record in the case, the National Labor RelationsBoard 1 makes the following :FIN DINGS OF FACTI.THE BUSINESS OF THE EMPLOYERPittsburgh Plate Glass Company, a Pennsylvania corporation, isengaged in the business of selling and distributing plate and windowglass, paints, varnish, and lacquer to retail dealers and small dis-tributors.It also designs store fronts and fabricates glass.Tile Em-ployer maintains branch offices throughout the United States.Thisproceeding is concerned solely with the branch located in OklahomaCity, Oklahoma, where the Employer operates a warehouse in connec-tion with its business of glass and paint jobbing.During the 1-yearperiod preceding the date of the hearing the value of products sold bythe Employer was in excess of $300,000, of which approximately 50 per-cent was shipped to the Oklahoma City branch from sources outside'Pursuant to the pros isions of Section 3,(b) of theAct, theBoard has delegated itspowers in connection with this ease to a three-roan panel, consisting of the undersignedBoard liembeis[Chauman Heizog and Members Reynolds and Muidock]76 N. L.It.B., No. 66.452 PITTSBURGH PLATE GLASS COMPANY453the State of Oklahoma.Virtually all of the Employer's sales and dis-tribution are made in the State of Oklahoma.The Employer admits and we find that it is engaged in commercewithin the meaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDThe Petitioner is a labor organization affiliated with the AmericanFederation of Labor, claiming to represent employees of the Employer.Brotherhood of Painters, Decorators and Paperhangers of America,Local 807, herein called the Intervenor, is a labor organization affili-ated with the American Federation of Labor, claiming to representemployees of the Employer.III.THE QUESTION CONCERNING RIiPRESENTATIONThe Employerrefusesto recognize either the Petitioner or theIntervenor, both of wihni are affiliated with the same parent organiza-tion, as the exclusive bargaining representative of certain of its em-ployees until certified by the Board in an appropriate unit.At the hearing it appeared that the Intervenor has a current con-tract with the Employer covering all apprentice glaziers and glaziersat the Oklahoma City branch.The Petitioner does not seek to repre-sent any of these craft employees.Nevertheless, the Intervenor con-tends that its contract is a bar to the instant proceeding on the groundthat the employees sought to be represented by the Petitioner arepotentialglaziersand therefore fall within the jurisdiction of theIntervenor rather than the Petitioner.Inasmuch as the Intervenor'scontract does not encompass the employees involved in the instantproceeding, it is clear that it does not constitute a bar to a presentdetermination of representatives.With regard to the jurisdictional dispute between the Intervenorand the Petitioner, the record indicates that there is little prospectthat the controversy can be effectively resolved without resort tothe administrative processes of the Act.We shall, therefore, pro-ceed with the investigation?We find that a question affecting commerce exists concerning therepresentation of employees of the Employer, within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Petitioner seeks a unit of all warehouse employees at the Em-ployer'sOklahoma City warehouse, including auto ^ glass workers,2 SeeMatter of Fraser Furnace Company, 72 NL R B 637,Matter of Reynolds MetalCompany,73 N L. R B 352 454DECISIONS OF NATIONAL LABOR RELATIONS BOARDglass edgers, warehousemen, apprentice cutters, and the truck driver;but excluding apprentice glaziers, glaziers, office clerical employees,.and all supervisors.The intervenor would exclude from the unitdescribed above all warehousemen and the truck driver.The Em-ployer takes no position as to the appropriate unit.Warehousemen:These employees perform interchanegable jobs andmay be shifted from one department to another as the work loadrequires.The plant is small and all operations in the warehouse arehighly integrated.The warehousemen work in close association withthe other warehouse employees and appear to have the same commu-nity of interest.Accordingly, we shall include them.Truck driver:The Employer employs one truck driver, who nor-mally performs only driving functions.However, the opportunityis open to him as well is to the other less skilled employees to advancehimself in glazing functions.His duties bring him in close contactwith the warehouse employes and he works under substantially thesame conditions of employment.We shall include hlni.Part-time employees:While the parties agreed that part-time em-ployees should be excluded from any election directed herein, therecord is not clear that they stipulated to the exclusion of these em-ployees from the appropriate unit. The Employer indicated, however,that its part-time employees were primarily students working duringsulnnier vacations and that their employment would be terminatedwhen they returned to school on September 1, 1947.Under these cir-cumstances and in view of the temporary nature of their part-timeemployment, we shall exclude them from the unit.We find that all employees at the Employer's Oklahoma City ware-house, including auto glass workers, glass edgers, warehousemen, ap-prentice cutters, and the truck driver; but excluding apprenticeglaziers, glaziers, office clerical employees, temporary part-time em-ployees, and all supervisors, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of Section 9 (b) ofthe Act.DIRECTION OF ELECTION 3As part of the investigation to ascertain representatives for the pur-poses of collective bargaining with Pittsburgh Plate Glass Company,Oklahoma City, Oklahoma, an election by secret ballot shall be con-dlucted as early as possible, but not later than thirty (30) days fromthe date of this Direction, under the direction and supervision of theRegional Director for the Sixteenth Region, and subject to Sections3Any participant in the election herein may, upon its prompt requestto, and approvalthereof by, the Regional Director, have its name removed from the ballot. PITTSBURGH PLATE GLASS COMPANY455:203.61 and 203.62 of National Labor Relations Board Rules and Regu-lations-Series 5, among the employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off,but excludingthose employees whohave since quit or been discharged for cause and have not been rehiredor reinstated prior to the date of the election, and also excluding em-ployees on strike who are not entitled to reinstatement, to determinewhether they desire to be represented by General Drivers Local UnionNo. 886, AFL, or by Brotherhood of Painters, Decorators, and Paper-hangers of America, Local 807, AFL, for the purposes of collectivebargaining,or by neither.